ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 07-039, concluding on the record certified to the Board pursuant to Rule 1:20 — 4(f) (default by respondent), that WILFRED LeBLANC, JR., of NORTH PLAINFIELD, who was admitted to the bar of this State in 1998, should be reprimanded for violating RPC 8.1(b) (failure to cooperate with disciplinary authorities), and good cause appearing;
It is ORDERED that WILFRED LeBLANC, JR., is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.